Citation Nr: 0920813	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellar femoral syndrome of the right knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
patellar femoral syndrome of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984, and from February 2003 to September 2004.
 
These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 decision of 
the RO that, in pertinent part, denied disability ratings in 
excess of 10 percent each for service-connected patellar 
femoral syndrome of each knee; and denied service connection 
for a back disability.  The Veteran timely appealed.

In June 2000, the RO increased the disability evaluation to 
20 percent for patellar femoral syndrome of the right knee, 
effective April 10, 2000.  Because higher evaluations are 
available for patellar femoral syndrome of each knee, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claims remain on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In July 2003, the Veteran testified during a hearing before 
the undersigned in Washington, D.C.  In July 2004, the Board 
remanded the matters for additional development.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's patellar femoral syndrome of the right knee 
is manifested by chondromalacia, mild joint effusion, 
swelling, degenerative changes, and limitation of flexion to 
75 degrees with consideration of functional loss due to pain; 
but without limitation of extension, instability, or 
subluxation.

2.  The Veteran's patellar femoral syndrome of the left knee 
is manifested by chondromalacia, tenderness, swelling, and 
limitation of flexion to 110 degrees with consideration of 
functional loss due to pain; but without limitation of 
extension, instability, or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for patellar femoral syndrome of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table 
II, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for patellar femoral syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table 
II, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2001, July 2004, and March 2005 letters, the RO 
or VA's Appeals Management Center (AMC) notified the Veteran 
of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2008 Supplemental Statement of the Case (SSOC), 
the RO specifically notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The Veteran 
has demonstrated actual knowledge of the criteria for a 
higher rating.  At the Board hearing, it was reported that 
she had pain on motion and the specific limitations of motion 
were reported.  The representative cited to DeLuca v. Brown, 
8 Vet.App. 202 (1995), in support of the Veteran's 
contentions.  The Veteran has been represented by a Veterans' 
Service Organization throughout this appeal.  Accordingly, 
any notice error is not prejudicial because the Veteran has 
demonstrated actual knowledge of the information that is 
necessary to support the claims.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the initial service treatment records 
and outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would 
be reasonably likely to assist the Veteran in substantiating 
the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residuals of a 
right knee injury and a left knee injury, effective January 
1994.  The RO assigned disability ratings for each knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to knee 
impairment.

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  The standard 
ranges of motion of the knee are zero degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

The report of a March 1996 VA examination includes a 
diagnosis of status-post past history of persistent bilateral 
knee pain and swelling, right greater than left; and rule out 
chondromalacia patella, degenerative joint disease, and other 
structural abnormalities of either knee.

Records dated in July 1999 show that the Veteran complained 
of right knee pain and swelling, which had increased over the 
past two years.

The report of an August 1999 VA examination reflects no 
swelling, no deformity, and no crepitus of the knees.  Both 
knees were tender to palpation all over.  There was no 
laxity.  Range of motion of each knee was from 0 degrees to 
130 degrees, with pain with all movements.  X-rays taken of 
both knees were negative.

The report of a May 2000 VA examination reflects that the 
Veteran's ambulation was normal, and X-rays taken of both 
knees were negative.  The diagnosis was patellar femoral pain 
syndrome, bilateral, right knee more than left knee. 
 
X-rays taken of the Veteran's knees during her second period 
of active duty in March 2003 appeared to be within normal 
limits.

The Veteran's testimony and statements post-service are to 
the effect that she continued to have persistent pain in both 
knees and required medications.  There are no reports of 
surgery for either knee.

Right Knee

On examination of the right knee in May 2000, there was 
tenderness on palpation of the medial joint line and mild 
crepitus.  There was no laxity.  Painless range of motion was 
from 0 degrees on extension to 30 degrees on flexion; severe 
pain began at 30 degrees on flexion.  With slow movement, 
range of motion of the right knee was from 0 degrees on 
extension to 120 degrees on flexion.

Records reflect a diagnosis of chondromalacia of the right 
knee in October 2000.

During a December 2001 VA examination, the Veteran reported 
that her right knee pain persisted and that she had an 
injection in her right knee with slight improvement in 
September 2001.  She also reported stiffness in her right 
knee, worse in the morning and after sitting more than a half 
hour; and reported periods of giving way, but no locking.  
The Veteran reported periods of flare-ups with more pain and 
swelling and requiring bed rest and elevation, as well as a 
heating pad.  She reported flare-ups occurring an average of 
once or twice a week, and lasting as long as one day.

On examination, the Veteran was unable to walk with tiptoe 
and heel.  Her posture and gait were rather normal.  She 
walked slowly, but had no limping.  Inspection of the right 
knee showed no swelling; manipulation of the right knee 
revealed pain in movement of the patella.  There was severe 
crepitation in the joint with questionable accumulation of 
some fluid.  Range of motion of the right knee was from 
0 degrees on extension to 20 degrees on flexion without pain, 
and from 20 degrees to 100 degrees on passive motion 
(flexion) with pain.  The Veteran was unable to squat, and 
unable to do exercises to evaluate repetitive use.  There was 
no evidence of instability.  X-rays were negative.  An MRI 
scan revealed degenerative changes of the posterior horn of 
the lateral meniscus with minimal joint effusion.

Records show that the Veteran had another injection in her 
right knee in October 2002.

During an October 2007 VA examination, the Veteran again 
reported swelling, stiffness, and pain in her right knee, as 
well as flare-ups and the need for medications.  Examination 
of the right knee revealed a slightward varus angulation, and 
no effusion and no swelling.  The knee was stable.  Range of 
motion was from 0 degrees on extension to 75 degrees on 
flexion, with pain at 75 degrees and no change after 
repetitive motion.

Records show that the Veteran had another injection in her 
right knee in May 2008.

Regarding instability, no examiner had found any instability 
of the right knee.

Nor is there any evidence of limited extension of the 
Veteran's right knee.
 
VA examinations revealed limitation of flexion with painful 
motion to 100 degrees in 2001 and to 75 degrees in 2007.

Regarding flare-ups, the Veteran reported weekly flare-ups 
requiring bed rest and that her right knee swelled with 
walking, which restricted her activities of daily living.

The Board notes that, in this case, the Veteran recently 
underwent a series of cortisone injections into her right 
knee to help relieve pain.  An MRI scan of the right knee in 
2001 revealed degenerative changes of the posterior horn of 
the lateral meniscus with minimal joint effusion.  Even with 
consideration of functional factors and painful motion, there 
is no indication that the Veteran has limitation of flexion 
that meets or approximates the criteria for a disability 
rating in excess of 20 percent.  Her most severe limitation 
of motion is equivalent to 75 degrees on flexion.  This 
limitation does not meet the criteria for an increased 
disability rating under Diagnostic Code 5260.  This finding 
supports a conclusion that the Veteran does not have 
additional limitation of motion due to functional factors 
that would support an increased rating.

The Veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of right knee extension is 
not warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1996); see 
also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, 
there is insufficient objective medical evidence of atrophy, 
deformity, or weakness to support a higher rating.

While the Veteran has reported that her right knee gives way, 
there have been no objective findings of instability or 
subluxation on either VA examinations or in private medical 
records.  Accordingly, an increased disability rating under 
Diagnostic Code 5257 for instability or subluxation of the 
right knee is not warranted.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 20 percent 
for patellar femoral syndrome of the right knee.  38 C.F.R. 
§§ 4.7, 4.21.

Left Knee

On examination of the left knee in May 2000, there was 
tenderness on palpation of the lateral joint line and mild 
crepitus.  There was a tender Baker's cyst in the popiteal 
fossa.  Painless range of motion was from 0 degrees on 
extension to 30 degrees on flexion; severe pain began on 
flexion at 30 degrees.  Range of motion of the right knee was 
from 0 degrees on extension to 120 degrees on flexion with 
pain.

During a VA examination in December 2001, the Veteran 
reported constant pain in her left knee.  She reported 
stiffness similar to the right knee, and pain after walking 
more than 200 feet.  She had occasional swelling and flare-
ups.

On examination, there was pain in manipulation of the patella 
with some crepitation, and feeling of some fluid within the 
joint.  Range of motion of the left knee was from 0 degrees 
on extension to 30 degrees on flexion without pain, and from 
30 degrees to 110 degrees on passive motion (flexion) with 
pain.  The Veteran was unable to squat, and unable to do 
exercises to evaluate repetitive use.  There was no evidence 
of instability, and X-rays were negative.  An MRI scan of the 
left knee revealed minimal chondromalacia patella.
  
During an October 2007 VA examination, the Veteran reported 
having increased pain in her left knee during the last year 
and occasional flare-ups.  On examination, range of motion of 
the left knee was from 0 degrees on extension to 90 degrees 
on flexion without pain, and from 90 degrees to 120 degrees 
on flexion with pain; there was no change after repetitive 
motion.  The left knee was stable.

Regarding instability, no examiner has found any instability 
or subluxation of the left knee to warrant an increased 
disability rating under Diagnostic Code 5257.

Nor is there any evidence of limited extension of the 
Veteran's left knee.

Flexion of the left knee was limited to 110 degrees in 2001, 
and to 120 degrees in 2007.

Regarding flare-ups, the Veteran reported occasional flare-
ups similar to the right knee, which restricted her 
activities of daily living.  Examiners have noted pain with 
motion.

Even with consideration of functional factors and painful 
motion, there is no indication that the Veteran has 
limitation of flexion that meets or approximates the criteria 
for an increased evaluation.  Her most severe limitation of 
flexion is equivalent to 110 degrees in flexion, which does 
not meet the criteria for an evaluation in excess of 10 
percent.  The Veteran does not have additional limitation of 
motion due to functional factors that would support an 
increased disability rating.

A clear preponderance of the evidence is against an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups, as the veteran's complaints of pain and 
dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet.App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet.App. 164 (1991).  Here, there is insufficient objective 
medical evidence of atrophy, deformity, or weakness to 
support a higher rating.

The Veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  As noted 
above, a separate rating for limitation of left knee 
extension is not warranted, even with consideration of 
functional factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 10 percent 
for patellar femoral syndrome of the left knee.   38 C.F.R. 
§§ 4.7, 4.21.
 
Extraschedular Consideration

There is no showing that the Veteran's service-connected 
patellar femoral syndrome of each knee has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's knee 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.  

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased disability evaluation for the Veteran's patellar 
femoral syndrome of the right knee is denied.

An increased disability evaluation for the Veteran's patellar 
femoral syndrome of the left knee is denied.




REMAND

Service Connection for a Low Back Disability

The Veteran's most recent Form DD214 reflects that she was 
recalled to active duty from February 2003 to September 2004.  
While there are a few treatment records in the claims file 
during that time period, it does not appear that they are 
complete.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the Veteran's complete service 
treatment records for her period of 
active duty in the U.S. Army/ARNG from 
February 2003 to September 2004.  Send a 
copy of the Veteran's separation document 
with the request.  All records and/or 
responses received should be associated 
with the claims file.    

2.  Readjudicate the claim on appeal for 
service connection for a low back 
disability.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


